Citation Nr: 0945300	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel




INTRODUCTION

The appellant had active service from December 1975 to August 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that an informal conference report of 
December 2006 states that the appellant had an MRI in 
November 2006, that he had pain and numbness in his left and 
right feet, and that the RO was going to review the MRI 
results and render a new decision.  A review of the claim 
file shows that the results of the MRI of November 2006 are 
not in the file.  Moreover, the RO has not issued a new 
decision since the Statement of the Case of October 2006.  
Further, the Board notes that the VA examination report of 
September 2006 shows that the examiner found that the 
appellant had clinical findings of radiculopathy on the left.  
But, he noted that he did not have his EMG studies or any 
current MRI to confirm the clinical findings.  An attempt 
must be made to obtain the results of the November 2006 MRI.

Moreover, the September 2006 examination report notes that 
the appellant reported that he had had an EMG test at the 
Salt Lake City VAMC.  A review of the claim file shows that 
there is no EMG study of record.   

Finally, the Board notes that in a VA Form 9 of December 2006 
the appellant stated that he did not agree with the findings 
of the VA examination of September 2006 as his forward 
flexion was worse than as noted in the report.  In an 
appellant's brief of November 2009 the appellant's 
representative argued that the appellant's disability was 
worse or had worsened since the examination of September 
2006.  The appellant's statements in his VA Form 9 and his 
representative's arguments can be fairly construed as 
allegations that the appellant's disability has worsened 
since the time of the most recent VA examination of September 
2006.  Accordingly, another examination should be conducted 
to determine the current level of severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
of the relevant VA treatment records 
from the Salt Lake City VAMC from June 
2006 to the present.  The RO should 
specifically request copies of the 
results of the November 2006 MRI and 
any EMG tests.

2.  The appellant should be afforded an 
examination to determine the current 
severity of his herniated nucleus 
pulposus.  The claims file should be 
made available to the examiner.  All 
clinical and special test findings 
should be clearly reported, and 
pertinent orthopedic and neurological 
findings should be reported.  The 
examination of the spine should include 
range of motion studies.  With regard 
to range of motion testing, the 
examiner should report at what point 
(in degrees) that pain is elicited as 
well as whether there is any other 
functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
report any specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations.  Neurologic 
manifestations should be ruled in or 
out.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


